Citation Nr: 0113637	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-21 425	)	DATE
	)
	)


THE ISSUE

Whether a September 23, 1985, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for acquired psychiatric disorder, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March to July 1974 and 
from April 1980 to August 1981.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a September 
23, 1985, Board decision that denied entitlement to service 
connection for an acquired psychiatric disorder.

A review of the claims folder shows that, in a January 1999 
rating action, the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, established service connection for 
undifferentiated type schizophrenia (schizophrenia) and 
assigned a 100 percent evaluation, effective October 20, 
1998.  Thereafter, in March 1999, the veteran filed a Notice 
of Disagreement (NOD) in which he challenged the effective 
date assigned for the grant of service connection.  An 
October 1999 Report of Contact reflects that a decision 
review officer at the RO acknowledged this NOD but 
essentially informed the veteran's representative that the RO 
lacked authority to award an earlier effective date in light 
of the Board's 1985 decision and suggested that the veteran 
contact the Board directly; the veteran's CUE motion was 
filed shortly thereafter.  The Report of Contact also 
suggests that further action might be taken by the RO with 
respect to this claim.  To date, however, the claims folder 
does not reflect that the RO has issued him a Statement of 
the Case (SOC) with respect to this claim.  Under these 
circumstances, unless the NOD is withdrawn in writing, 
38 C.F.R. § 20.204(a) (2000), the RO must issue that SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).


FINDINGS OF FACT

1.  In a September 23, 1985, decision, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  There was a tenable basis for the Board's September 23, 
1985, decision.



CONCLUSION OF LAW

The September 23, 1985, Board decision denying service 
connection for an acquired psychiatric disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. §§ 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, in a January 1999 rating action, the RO 
granted service connection for schizophrenia and assigned a 
100 percent schedular evaluation, effective October 20, 1998.  
In October 1999, the veteran filed with the Board a motion to 
revise or reverse a September 23, 1985, Board decision that 
denied service connection for an acquired psychiatric 
disorder on the basis that the decision contained CUE.

In support of the October 1999 motion, the veteran argues 
that the prior denial was predicated on an incorrect medical 
diagnosis.  In this regard, he points to an October 1998 VA 
medical report, which was based on the physician's review of 
the veteran's in-service and post-service medical records, as 
well as his treatment of the veteran.  In the report, the VA 
examiner essentially indicated the veteran's schizophrenia 
had its onset during service.  Further, the veteran contends 
that, in contrast to schizophrenia, a "nervous disorder" is 
not an accepted psychiatric diagnosis.  As such, he maintains 
that "VA has no choice" but to establish March 1983 (the 
date he originally filed a claim of service connection for an 
acquired psychiatric disorder) as the effective date of 
service connection for his schizophrenia.

The evidence of record at the time of the September 23, 1985, 
Board decision included the service medical records for each 
of the veteran's periods of service; a June 1983 VA 
psychiatric examination report; the transcript of the 
veteran's testimony at a hearing conducted before RO 
personnel in January 1985; statements of the veteran; and 
written argument submitted by his representative.

The service medical records for his first period of service 
reflect that, at entry in March 1974, the veteran was found 
to be psychiatrically normal.  Subsequent entries, however, 
show that the veteran exhibited various psychiatric symptoms.  
In addition, in June 1974, the veteran was afforded an in-
service mental health evaluation.  Further, the psychiatrist 
indicated that the veteran was depressed and wished to be 
discharged from the Air Force.  He also characterized the 
veteran as "seclusive" and stated that he was unable to 
adjust his routine.  The psychiatrist further reported that 
the veteran was poorly motivated and indicated that he was 
unable to perform his military duties due to a lack of self-
confidence.  The examiner diagnosed the veteran as having a 
chronic passive-dependent personality with inadequate 
features, which he indicated was moderately disabling.  
Although the psychiatrist offered no opinion as to whether 
the veteran should be retained in the military, based on a 
subsequent finding that he "displayed serious attitude 
problems," in July 1974, the veteran was discharged from 
service.

Prior to entry into his second period of active duty, a March 
1980 enlistment examination shows that he was again found to 
be psychiatrically normal.  In April 1981, the veteran 
reported that he used illegal drugs.  The following month, he 
was afforded a psychiatric consultation.  The examiner noted 
that had been in service for a little more than a year.  He 
added that, prior to service entry, the veteran had held a 
variety of "odd jobs" and that he had enlisted to "learn a 
trade" and "for security."  The mental status examination 
revealed that the veteran was oriented times three and that 
he was alert.  In addition, the examiner reported that the 
veteran's affect was appropriate and that his speech was 
coherent.  He stated, however, that the veteran was 
preoccupied with religious ideation.  The examiner also noted 
that the veteran denied being a "special agent of God."  In 
addition, he reported that the veteran denied having suicidal 
ideation as well as auditory or visual hallucinations.  The 
examiner described the veteran's judgment as poor and 
commented that he lacked the ability to understand how his 
actions could be perceived as strange by others.  Further, 
the examiner, citing to the veteran's dirty skin and clothes, 
characterized his hygiene as "very poor."  The diagnosis 
was "personality disorder-but no signs of psychotic 
thoughts or processes."  Subsequent to offering this 
assessment, the examiner indicated that the veteran would 
undergo an MMPI (Minnesota Multiphasic Personality Inventory) 
evaluation and opined that he was a good candidate for 
administrative separation.

An entry dated later in May 1981 reflects that the veteran 
was preoccupied with religious ideation and "end of the 
world thoughts."  In addition, the entry indicates that the 
veteran had been stopping officers in the wardroom and 
passageways, stating that "Juan Carlos is the anti-Christ."  
The examiner reported that the MMPI revealed that the veteran 
had a tendency "to think in unusual or even [in a] somewhat 
bizarre fashion."  He added, however, that neither the 
interview nor the questionnaire revealed any evidence of a 
thought or mood disorder.  In addition, he described the 
veteran as appearing intelligent and logical and stated that 
he was able "to abstract ideas."  The examiner further 
reported that the veteran showed some insight into the 
problem that he was creating with others at work.  He 
commented, however, that the veteran was very much 
preoccupied with religion and exhibited somewhat poor 
judgment in dealing with others.  The examiner added, though, 
that there were no psychiatric contraindications to 
administrative management and that the veteran was fit for 
duty from a psychiatric standpoint.  In August 1981, however, 
in light of several disciplinary and behavioral problems, it 
was recommended that the veteran be discharged from service; 
he was separated from service later that same month.

In March 1983, the veteran filed a claim of service 
connection for a nervous disorder.  In addition, in June 
1983, he submitted a statement in support of the claim, in 
which he identified several health care providers who had 
treated him for psychiatric problems following his discharge 
from his latter period of service.  

In June 1983, the veteran was afforded a VA psychiatric 
examination.  The physician noted the veteran's two periods 
of service.  In addition, he stated that the veteran had 
apparently been labeled a "religious fanatic" during 
service and "was known to be using drugs all the time."  
The examiner further stated that the service records 
disclosed that the veteran never performed well and that his 
superior officers were disappointed by his performance.  In 
addition, the physician indicated that the veteran's income 
consisted of welfare and food stamps.  He also noted that the 
veteran had never had any psychiatric hospitalizations and 
that he was never under regular psychiatric treatment.  

During the interview, the veteran stated that he had held 
"at least" thirty jobs in various vocations since high 
school and that he had lost all of them due to poor 
performance.  In addition, he complained that his psychiatric 
disability was productive of trigeminus, "feeling shaky," 
an inability to relax, severe depression and suicidal 
ideation.  The veteran also reported that he had recently 
attempted to commit suicide but was thwarted by a friend who 
"wrestled him away."  He further stated that he was angry 
because no one wanted to help him and said that his 
application for benefits from the Social Security 
Administration (SSA) had been denied.  In addition, the 
veteran showed the examiner records of his treatment by 
several private physicians who had seen him for "his 
nerves."  The examiner reported that the physicians were 
Drs. Baldino, Dabdan and Tornell and indicated that none of 
them were identified as psychiatrists.

The mental status examination disclosed that the veteran was 
cooperative, well groomed and appropriately attired.  He was 
fully oriented in all three spheres.  The examiner reported 
that the veteran's thought processes tended to be "fast and 
loose" and at times irrelevant.  In addition, the 
examination disclosed that the veteran had a tendency to 
speak in concrete terms.  The examiner further stated that, 
although the veteran reported having auditory hallucinations 
that told him to kill himself, as well as paranoid delusions, 
he concluded that the descriptions were "not very 
convincing."  The physician explained that the findings of 
the mental status examination were somewhat unreliable; he 
indicated that he believed that the veteran was trying to 
exaggerate his symptoms.  The examiner stated, however, that 
there was "enough" in his history showing severe 
disturbances in his mental and emotional functioning to 
suggest that he might suffer from a "severe disorder."  In 
this regard, he indicated that the veteran's memory for 
remote events was poor and that his judgment was 
inappropriate; however, he attributed these findings to 
"anxiety in motive of organic problems."  In addition, in 
light of the symptomatology, he stated that he might suffer 
from ambulatory schizophrenia.  The diagnosis was 
schizophrenia, undifferentiated, in remission.

In December 1983, the RO denied service connection for 
chronic, undifferentiated type schizophrenia, on the basis 
that the disability was initially diagnosed in 1983.  The 
veteran appealed, arguing that he was treated for psychiatric 
problems in service.  In doing so, he challenged the in-
service diagnosis of personality disorder, characterizing it 
as a "misdiagnosis," and essentially argued that the in-
service symptoms were early manifestations of the 
subsequently diagnosed schizophrenia.  In addition, he 
requested that he be afforded another VA psychiatric 
examination.

In January 1985, the veteran testified at a hearing conducted 
before RO personnel.  During the hearing, he reported that he 
was treated for psychiatric problems during each of his 
periods of active duty.  The veteran also stated that he was 
very depressed and had suicidal tendencies.  He indicated 
that he had auditory hallucinations that told him to kill 
himself.  He further testified that he was receiving 
disability benefits from the SSA due to his nervous 
condition.  In this regard, the veteran reported that he had 
applied for SSA benefits in approximately April 1984 and that 
he had had a "complete" examination either later that same 
month or in May 1984.  He identified several examiners and 
facilities at which he received treatment for his psychiatric 
problems during 1983 and 1984.  He stated that, although he 
had been prescribed medications to treat this condition, he 
had ceased taking them because doing so made him sick.  The 
veteran also indicated that he received no treatment for this 
disability from 1974 to 1981 and that he was not currently 
receiving any treatment for this disability.  He testified 
that he initially sought care for this condition from VA 
approximately one year following his discharge from his 
second period of active duty.

Thereafter, in several statements, the veteran reiterated 
that service connection was warranted because the in-service 
symptoms were early manifestations of his subsequently 
diagnosed schizophrenia.  In addition, his representative 
requested that the veteran be afforded another formal VA 
psychiatric examination because the disability had increased 
in severity since that June 1983 evaluation.

In the September 23, 1985, decision, the Board discussed the 
in-service and post-service records of the veteran's 
psychiatric problems that were associated with the claims 
folder.  The Board also acknowledged the veteran's 
contentions.  In addition, the Board explained that service 
connection was available if it was demonstrated that a 
disability was incurred in or aggravated by service.  The 
Board further indicated that, even if not shown during his 
period of active duty, presumptive service connection was 
available for a psychosis that became manifest to a degree of 
10 percent within one year of his discharge.  In addition, 
the Board stated that constitutional and developmental 
defects, such as personality disorders, were not diseases for 
which VA compensation benefits were available.  Finally, the 
Board noted that the law required that all reasonable doubt 
be resolved in the veteran's favor.  

The Board denied the claim on the grounds that a chronic 
acquired nervous disorder was not present during either of 
his periods of active duty and that schizophrenia was 
initially diagnosed more than one year subsequent to his 
discharge from his latter period of service.  As such, 
because schizophrenia was not shown to a compensable degree 
within the presumptive period, the Board determined that 
service connection on a presumptive basis was not available.  
In addition, the Board noted that the veteran had been 
diagnosed during service as having a personality disorder and 
explained that service connection for that that disability 
was not available.  Further, the Board essentially determined 
that the subsequently diagnosed schizophrenia was a separate 
and distinct entity from the in-service personality disorder, 
pointing out that in-service examiners had diagnosed the 
veteran as having the former disability and had specifically 
found that the veteran had no evidence of psychotic thought 
abnormalities.  Moreover, the Board concluded that affording 
the veteran another VA psychiatric examination was not 
warranted; the Board explained that "it would be immaterial 
to the issue and would serve no useful purpose since the 
Board acknowledges that undifferentiated type schizophrenia 
was diagnosed in June 1983."  Finally, the Board indicated 
that it had considered the doctrine of reasonable doubt but 
concluded that the record raised no such doubt.


Analysis

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Effective November 21, 1997, however, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 2000)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); 
Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  
This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court).  Clear and unmistakable error is defined in 
Rule 1403(a) of the Rules of Practice (codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
see also Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

At the time of the September 23, 1985, Board decision, the 
laws and regulations concerning the issue of entitlement to 
service connection for schizophrenia were essentially the 
same as now.  Service connection could be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 310, 331 (West 1982); 38 C.F.R. § 3.303 
(1985).  Regulations also provided that service connection 
could be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303.  If the disorder is a specified chronic 
disease, service connection may be granted if manifest to a 
degree of 10 percent within the presumptive period; the 
presumptive period for a psychosis was one year.  38 C.F.R. 
§ 3.307 (1985).

After a careful review of the record physically before VA on 
September 23, 1985, the Board concludes that that there was a 
tenable basis for the September 1985 decision.  Therefore, 
because there was no error of fact or law which, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the 
evidence of record at the time of the September 23, 1985, 
decision was correctly reported.  In addition, the pertinent 
statutory and regulatory provisions extant at that time were 
correctly applied.

As discussed above, the veteran was seen for psychological 
problems during his initial period of active duty and was 
diagnosed as having chronic passive-dependent personality 
with inadequate features.  The veteran reports receiving no 
psychiatric treatment from 1974 to 1981 and no such 
disability was found at entry into his latter period service.  
During his latter period of service, the veteran was again 
seen for psychological problems.  In addition, subsequent to 
undergoing a comprehensive psychiatric evaluation, an in-
service examiner diagnosed the veteran as having a 
personality disorder.  Moreover, the examiner specifically 
indicated that the veteran exhibited no signs of psychotic 
thoughts or processes.  Further, as the Board pointed out, 
the earliest indication of record showing that the veteran 
had a psychotic disorder, i.e., schizophrenia, was the 
diagnosis by a VA physician following his review of the 
pertinent medical records associated with the claims folder 
as well as his interview of the veteran in June 1983.  The 
report, however, does not indicate either a date of onset for 
the veteran's schizophrenia or otherwise relate the 
disability to his period of service.  

As such, based on the evidence physically associated with the 
claims folder at the time of the Board's September 23, 1985, 
decision, entitlement to service connection for schizophrenia 
was not undisputedly demonstrated because the initial post-
service medical evidence showing that the veteran suffered 
from schizophrenia was in June 1983, almost two years 
subsequent to his discharge from his latter period of active 
duty.  Similarly, entitlement to service connection was not 
otherwise shown because there was no medical evidence even 
suggesting that the psychological symptoms exhibited during 
either of the veteran's periods of service were early 
manifestations of schizophrenia.  Indeed, as noted above, 
examiners during both of his periods of service diagnosed him 
as having a personality disorder, and during the latter 
period, an in-service examiner specifically indicated that 
the veteran exhibited no signs of psychotic thoughts or 
processes.  

In any event, the Board notes that the Court has repeatedly 
held that that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 
Vet. App. at 246.  As such, the veteran's argument that he 
was misdiagnosed during service must fail because he is 
challenging the Board's evaluation of the history and 
diagnosis of his psychiatric problems.  Indeed, the Court, 
citing Fugo, recently reaffirmed this principle in Simmons v. 
West, 14 Vet. App. at 89.  In that case, the Court reiterated 
that a request for reweighing the evidence cannot be as a 
basis for a CUE claim, declaring that when there is evidence 
both pro and con on the issue, it is impossible for the 
appellant to succeed in showing that the result would have 
been manifestly different.  Id.

In this regard, the Board notes the veteran's contention 
that, because the October 1998 VA physician, who reviewed his 
in-service and post-service records, has opined that the 
symptoms the veteran exhibited during service were early 
manifestations of his schizophrenia, the effective date of 
service connection for this disability should be March 1983, 
i.e., when he filed his initial service connection claim.  
The Board, however, also finds this argument to be without 
merit.  As discussed above, a cardinal principle of CUE 
jurisprudence is that a determination as to whether a prior 
final adjudication is clearly and unmistakably erroneous is 
predicated on the facts that were before the adjudicator at 
the time of the prior decision.  38 C.F.R. § 20.1403.  
Moreover, the October 1998 report could not possibly have 
been even constructively before the Board in September 1985 
as it was drafted more than thirteen years later.  Indeed, 
that evidence served as the basis for the RO's January 1999 
grant of service connection for this disability because it 
was not until the receipt of that report VA was presented 
with objective evidence showing a relationship between the 
veteran's schizophrenia and his military service, i.e., the 
veteran provided VA with the evidence the Board indicated in 
September 1985 was needed in order to grant entitlement to 
this benefit.

In addition, the Board reiterates that the law is well 
settled that the VA's breach of its duty to assist a veteran 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. at 383-84.  In this regard, the Board 
concedes that, at the time of the September 23, 1985, 
decision, VA failed to obtain records of the veteran's post-
service VA, SSA or private medical records, which VA was on 
notice existed.  During the January 1985 hearing, the veteran 
indicated that he had been treated for psychiatric problems 
within approximately one year of his discharge from his 
latter period of service.  Moreover, during the June 1983 VA 
psychiatric examination, the physician reviewed records of 
the veteran's private care, but those records were neither 
obtained nor considered by the RO or the Board.  Indeed, to 
date, VA has not attempted to obtain any of his VA medical 
records, including those relating to his current treatment.  
The Board, however, is not in a position to speculate as to 
what determination might have been reached had that evidence 
been associated with the claims folder.

Further, the Board notes that, in Berger v. Brown, 10 Vet. 
App. 166 (1997), the Court held that "opinions from this 
Court that formulate new interpretations of the law 
subsequent to [a VA] decision cannot be the basis of a valid 
clear and unmistakable error claim.  Id. at 170.  The Court 
reaffirmed this principle in Brewer v. West, 11 Vet. 
App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  134, 
137 (1998).  Indeed, in Brewer, the Court held that, although 
judicial decisions made during the course of an appeal are 
retroactively applicable to pending appeals, for purposes of 
adjudicating claims of CUE in a prior VA decision, "new" 
judicial interpretations of the law that were not issued at 
the time of the prior VA decision are not applicable.  Id. at 
234.  Further, the Board notes that, subsequent to the 
September 23, 1985, decision, the General Counsel of VA 
concluded that decisions of the Court invalidating VA 
regulations or statutory interpretations do not have 
retroactive effect in relation to prior "final" 
adjudications of claims, but should be given retroactive 
effect as they relate to claims still open on direct review.  
O.G.C. Prec. 09-94, 59 Fed. Reg. 27309 (1994); see also 
O.G.C. Prec. 25-95, 61 Fed. Reg. 10065 (1996).  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in Board decisions, dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992.  
38 C.F.R. § 20.1403(b)(2); see also Lynch v. Gober, 11 Vet. 
App. 22, 29 (1997), vacated and remanded on other grounds sub 
nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damrel 
v. Brown, 6 Vet. App. at 246.  

Similarly, to date, VA has not attempted to obtain any SSA 
determination(s) and/or the records upon which they were 
based.  Although VA's duty to assist currently requires that 
outstanding government records, such as those from the SSA, 
see Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), that 
law was effective November 9, 2000.  Moreover, although case 
law subsequent to the September 23, 1985, decision held that, 
where the veteran had submitted a plausible claim, VA was 
required, pursuant to the duty to assist, to associate with 
the claims folder and consider those records in adjudicating 
a claim, see Baker v. West, 11 Vet. App. 163, 168 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992), those 
decisions are not applicable to the adjudication of a CUE 
claim.  Brewer; Berger.

In this regard, the Board finds that Tetro v. Gober, supra, 
is instructive for the Board's consideration of this matter.  
In Tetro, the Court observed that the case law rendered 
subsequent to the Board's 1990 decision recognized that the 
scope of the Secretary's duty to assist to included the 
obligation to request relevant SSA records.  The Court, held, 
however, that the Board's failure to obtain those records did 
not vitiate the finality of that decision.  The Court 
explained that the Secretary's duty to assist was not well 
defined at the time of the 1990 decision and held that it 
would be unfair, with the benefit of hindsight and the 
knowledge of subsequent case law, to conclude that the Board, 
under the duty to assist, would have been required to request 
the SSA records.  Moreover, the Court reasoned that it did 
not become clear that the Secretary's duty to assist required 
requesting the specific records relied upon by the SSA until 
after there was judicial review of VA's procedures.  As such, 
the Court held that, although the Board had not specifically 
requested the SSA records as would now be required, together 
with the recognition that Hayre is a judicially created 
departure from statutorily mandated rules governing the 
finality of VA decisions, the Federal Circuit's decision 
should not be read broadly as a basis for disregarding 
finality in situations not involving "grave procedural 
error."  Tetro v. Gober, 14 Vet. App. at 110-111.  Thus, the 
Court specifically declared that the Board's failure to 
procure the SSA records at the time of the March 1990 
decision was not an error of such magnitude that it deprived 
the appellant of a fair opportunity to obtain a benefit 
provided by law.  Id.

Moreover, at the time of the prior adjudication, VA made no 
effort to contact any of the private physicians identified by 
the veteran from whom he reported that he had received 
psychiatric care to obtain copies of their treatment records.  
Cf. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In this 
light, the Board acknowledges that the June 1983 examiner 
specifically reported that he had reviewed those records, 
i.e., confirming their existence.  Current law requires that 
such records be considered in the adjudication of a claim.  
As discussed above, however, VA's breach of the duty to 
assist cannot form a basis for a claim of CUE.  Tetro v. 
Gober, 14 Vet. App. at 100; Caffrey v. Brown, 6 Vet. App. at 
382.  

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's September 23, 1985, 
decision was not clearly and unmistakably erroneous.


ORDER

The veteran's motion to revise or reverse the September 23, 
1985, decision of the Board of Veterans' Appeals, which 
denied entitlement to service connection for an acquired 
psychiatric disorder, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



